In an action upon a promissory note, defendant Schwartz appeals from a judgment of the Supreme Court, Dutchess County, entered January 22, 1975, pursuant to an order of the same court dated January 17, 1975, which granted plaintiff partial summary judgment. Judgment affirmed, with $20 costs and disbursements. Appellant, by voluntarily appearing, filing an answer and serving papers opposing plaintiff’s motion for summary judgment in lieu of a complaint, without asserting a claim that the court lacked jurisdiction over his person, waived any objection he had on that ground (CPLR 3211, subd [e]; Matter of Rizika v Board of Assessors of Vil. of Herkimer, 62 Misc 2d 774). In our opinion, no question of fact exists sufficient to defeat partial summary judgment on appellant’s guarantee for those proceeds of the note in question which were paid directly into a bank account of the corporate maker of the note. Rabin, Acting P. J., Hopkins, Christ, Munder and Shapiro, JJ., concur.